Evans, P. J.
1. Where the return of the commissioners to admeasure dower refers to an attached plat for description of the land assigned, the courses, distances, and names and marks on the monuments as appearing on the plat are to he considered as if written in the return of the commissioners.
2. This being an action of ejectment wherein the land was described as that set apart to a certain person as a dower, as delineated and defined in certain dower proceedings attached, which contained a plat of the land; upon the application of the foregoing rule, held, that the description of the land is sufficient.

Judgment affirmed.


All the Justices concur.